                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

SANDY TRAINER, on behalf of
herself and all others similarly situated,

                Plaintiff,

v.                                                                              CV 18-0908 MV/JHR

STATE OF NEW MEXICO
CORRECTIONS DEPARTMENT,

                Defendant.

            ORDER ADOPTING MAGISTRATE JUDGE’S
       PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        This matter comes before the Court on Magistrate Judge Jerry H. Ritter’s Proposed

Findings and Recommended Disposition (Doc. 25), filed May 2, 2019. The proposed findings

notify the parties of their ability to file objections and that failure to do so waives appellate

review. To-date, neither party has filed objections.

        Wherefore,

        IT IS HEREBY ORDERED AS FOLLOWS:

        1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
                25) is ADOPTED; and

        2.      Defendant’s Motion to set Aside Clerk’s Entry of Default and Supporting
                Memorandum Brief (Doc. 8) is granted.




                                                       UNITED STATES DISTRICT JUDGE




                                                   1
